Citation Nr: 1820595	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-32 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating greater than 20 percent for residuals, left knee injury. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.D., Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to September 1987. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In his November 2013 substantive appeal, the Veteran requested a hearing before a member of the Board. In August 2014, however, he cancelled his hearing request. 

In September 2015, the Board remanded this claim for additional development, to include scheduling the Veteran for a VA examination and providing the Veteran with appropriate notice as to how to substantiate a claim for entitlement to TDIU.

The Board has considered the Veteran's VA Form 9 contentions regarding a prior rating decision but the Board does not have jurisdiction to review that decision.  As previously remanded, the issue before the Board as this time is a claim for increased benefits addressed in a September 2012 rating decision.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee disability is rated at the maximum for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  


CONCLUSION OF LAW

The criteria for an increased rating greater than 20 percent for residuals, left knee injury for the entire period on appeal have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5258, 5260, 5261 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative have asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Board remanded this appeal in September 2015, in order to schedule the Veteran for a VA examination. The Veteran was afforded a VA examination in July 2016 and May 2017.  The Board finds that the examinations of record are adequate upon which to rate the service-connected disability.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence. Accordingly, the Board will address the merits of the claim.


II. Analysis 

The Veteran filed his increased rating claim in August 2011. Presently, the Veteran is rated under Diagnostic Code 5010-5258 for traumatic arthritis and dislocated semilunar cartilage with frequent episodes of "locking" pain, and effusion into the joint and Diagnostic Code 5260, based on painful motion of the knee.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Generally, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Importantly, the evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.

Under Diagnostic Code 5010, traumatic arthritis is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003. Under Diagnostic Code 5003, degenerative arthritis substantiated by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved. See 38 C.F.R. § 4.71(a).

Arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. When limitation of motion of the specific joint involved is noncompensable under the appropriate Diagnostic Code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010.

Under Diagnostic Code 5256, a 30 percent rating is assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees. A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees. A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe. The words "slight," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," under 38 C.F.R. § 4.6.

Under Diagnostic Code 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating. 
Under Diagnostic Code 5259, cartilage, semilunar, removal of, symptomatic warrants a 10 percent rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

Under Diagnostic Code 5260, limitation of flexion of the leg, a non-compensable evaluation is assigned when flexion is limited to 60 degrees. A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees. A 20 percent evaluation is warranted when flexion is limited to 30 degrees. A 30 percent evaluation is warranted when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees. When extension is limited to 10 degrees, a 10 percent rating is assigned. A 20 percent rating is appropriate where extension is limited to 15 degrees. A 30 percent rating is assigned in the case of extension limited to 20 degrees. A 40 percent rating is appropriate where extension is limited to 30 degrees. A 50 percent rating is assigned for limitation of extension to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran cannot receive ratings for his left knee disability under both DC 5258 and DC 5261 and/or 5260 without violating the rule against pyramiding.  A precedential opinion of VA Office of General Counsel, which is binding on the Board, has determined that limitation of motion is a relevant consideration under DC 5259, which also addresses disability of semilunar cartilage. See VAOPGCPREC 9-98. By analogy, limitation of motion is also a consideration under DC 5258.  Separate ratings under DC 5258 and DC 5260 and/or 5261 (the DCs which address limitation of flexion and extension of the leg) are therefore precluded due to the prohibition against pyramiding.  38 C.F.R. § 4.14.

Under Diagnostic Code 5262, malunion of the tibia or fibula warrants a rating of 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, and 30 percent for marked knee or ankle disability. Nonunion of the tibia or fibula, with loose motion, requiring a brace, warrants a 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5262. 

Under Diagnostic Code 5263, genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objective demonstrated) warrants a rating of 10 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5263. 

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion. See 38 C.F.R. § 4.71, Plate II (2017). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017). The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45 (2017). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After review of all the evidence of record, the Board finds that the Veteran has not met the criteria for an increased rating for the entire period on appeal for his left knee disability. The weight of competent lay and medical evidence suggests the assigned ratings contemplate the nature, frequency, and severity of the Veteran's left knee disability.

Medical treatment note dated February 2012 reveals that the Veteran experienced left knee pain. Upon physical examination, the examiner noted that the Veteran had no significant swelling but that he is tender over the medial joint line. The examiner reported that the Veteran has a full range of motion.

The Veteran was afforded a VA examination in March 2012. The Veteran reported flare-ups. The Veteran expressed that his left knee swells and is painful even during minimal walking. The Veteran stated that he has to wear a brace to get around and that his knee occasionally swells. 

Upon examination, there was no limitation of extension. The examiner noted that there was also no objective evidence of painful motion for extension. The Veteran's left knee flexion was from 0 to 60 degrees. There was objective evidence of painful motion that began at 20 degrees. 

The Veteran was able to perform repetitive testing with 3 repetitions. The Veteran's post-test extension showed full range of motion. The Veteran's post-test flexion was from 0 to 55 degrees. 

The examiner noted that the Veteran has functional loss and/or functional impairment of the knee after repetitive testing. The examiner noted that the Veteran has less movement than normal and pain on movement. 

The examiner noted that the Veteran has tenderness or pain to palpation. The Veteran's muscle strength testing showed that the Veteran had active movement against some resistance for his left knee flexion and extension. 

The Veteran's joint stability tests were normal and there was no evidence of recurrent patellar subluxation/dislocation.

The examiner noted that the Veteran's knee condition impacts his ability to work. The examiner opined that the Veteran would be capable of sedentary employment or light physical employment not requiring prolonged sitting or standing. 

Physical therapy note dated February 2015 reveals that the Veteran reported having left knee pain for the past 4 days and that his pain goes from the left hip to the left great toe. Upon physical examination, the Veterans active range of motion for his left knee flexion was 70 degrees and 90 degrees for passive range of motion. The examiner noted that there was pain.  

The Veteran was afforded a VA examination in July 2016. The Veteran was diagnosed with left knee strain, left knee meniscal tear, left knee anterior cruciate ligament tear, and left knee degenerative arthritis.

The Veteran reported flare-ups of the knee. The Veteran expressed that if he sits for a long time and then stands up, it takes him two minutes to be able to move. The Veteran expressed that he cannot walk far, otherwise, he has to sit down due to the pain. 

The Veteran reported having functional loss or functional impairment. The Veteran expressed that he cannot kneel or squat.

The Veteran's left knee flexion was 0 to 80 degrees and his left knee extension was 80 to 0 degrees. The examiner noted that pain was present on exam and causes functional loss. 

The examiner noted that there was no objective evidence of pain with weight bearing. There was objective evidence of localized tenderness or pain on palpation. 

The Veteran was able to perform repetitive testing. The examiner reported that there was no additional functional loss after repetitions. The examiner reported that pain and weakness significantly limit functional ability with repeated use over a period of time.  

Muscle strength was normal. The examiner noted that there was no ankylosis. Joint stability tests were normal. The examiner noted that there was no history of lateral instability or recurrent subluxation. There is a history of recurrent effusion.

The examiner opined that the Veteran's knee condition impacts his ability to perform occupational tasks. The examiner stated that the Veteran is not a candidate for employment requiring running, prolonged walking, climbing ladders, kneeling, and squatting. 

Medical treatment notes from Western Pennsylvania Orthopedic and Sports Medicine, dated September 2014, reveals that the Veteran did not have knee effusion. The examiner noted that the Veteran had good strength and his range of motion was from 0 to 135 degrees. The examiner noted that there was no evidence of unstable knee. 

The Veteran was afforded a VA examination in May 2017. The Veteran was diagnosed with left knee strain, left knee meniscal tear, left knee anterior cruciate ligament tear, and left knee joint osteoarthritis. 

The Veteran reported flare-ups of the knee. The Veteran expressed that he cannot sit or stand in one place too long and that it hurts if he walks too far. The Veteran stated that he cannot kneel, he cannot squat, and that his pain wakes him up at night.  

The Veteran reported having functional loss/impairment. The Veteran stated he cannot sit or stand in one place and it hurts to walk long distances. 

The Veteran's flexion was noted to be 5 to 80 degrees and his extension was noted to be 80 to 5 degrees. The examiner noted that pain was present during the exam and that it causes functional loss. 

There was evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation. There was no objective evidence of crepitus.

The Veteran was able to perform repetitive use testing with at least 3 repetitions but there was no additional functional loss of range of motion after three repetitions. 

The examiner noted that pain and weakness significantly limit functional ability with repeated use over a period of time. The examiner was not able to describe the functional loss in terms of range of motion. 

The Veteran muscle strength testing reveals that the Veteran had active movement against some resistance for his left knee flexion and normal strength for left knee extension. The Veteran does not have muscle atrophy. The Veteran does not have ankylosis. 

The examiner noted that the Veteran does not have a history of recurrent subluxation or lateral instability. The Veteran does have a history of recurrent effusion. 

The examiner noted that there was pain on passive range of motion and evidence of pain when the joint is used in non-weight bearing. The opposing joint is undamaged. 

The examiner opined that the Veteran is not a candidate for employment requiring running, prolonged walking, or sitting or standing in one place too long without the opportunity to change positions.

A 20 percent rating is the maximum evaluation available under Diagnostic Code 5258; as such, a higher rating under this code is not permitted. 

With regard to Diagnostic Code 5260, there is no evidence to show that the Veteran's knee flexion is limited to 45 degrees, even considering pain on motion or flare-ups, such that a separate rating for limitation of flexion is not warranted.  

While, the May 2017 VA examination demonstrated that the Veteran had limitation of extension to 5 degrees, such does not warrant a separate compensable rating under Diagnostic Code 5261 (limitation of extension).
 
Again, the Veteran has reported chronic left knee pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, and Mitchell, supra. 

Importantly, at the May 2017 VA examination, the examiner found that the Veteran was able to perform repetitive use testing with at least 3 repetitions but there was no additional functional loss of range of motion after three repetitions. 

Thus, range of motion findings over the course of the appeal period does not show compensable limitation of motion. See DCs 5260, 5261. As noted above, where there is arthritis and painful motion, a compensable evaluation is possible. Also, it is possible to award separate ratings for limitation of extension and flexion where a Veteran exhibits both symptoms.  However, in this case, while there is painful flexion and extension, the Veteran's knee pain is considered in the 20 percent rating under DC 5258 which was granted for locking, pain, and effusion into the joint, and that symptom therefore cannot be utilized to award a separate rating for either painful extension or flexion.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also 38 C.F.R. § 4.14 (2017).  And, as shown herein, the Veteran's limitation of motion is not compensable under DC 5260 and 5261 even with consideration of DeLuca, supra.

In addition, the Board finds that a separate rating for lateral instability of the left knee is not warranted. The examination reports discussed above do not show that the Veteran had instability of the left knee or subluxation. As such, a separate rating under Diagnostic Code 5257 is not warranted. 

Further, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Codes 5262 and 5263. However, there is no indication of impairment of the tibia and fibula or genu recurvatum. 

The Board has also considered the Veteran's contentions that his left knee disability is more severe than as reflected by the currently assigned ratings. The Board acknowledges that the Veteran is competent to report symptoms, such as pain and limitation of motion, because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994). He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which the left knee disability is evaluated. 

Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value. As such, the Board finds the VA examination reports to be more probative than the Veteran's subjective evidence of reports of increased symptomatology. 

In sum, the Board finds that for the entire rating period on appeal, a rating in excess of 20 percent for residuals, left knee injury is not warranted.


ORDER

Entitlement to an increased rating greater than 20 percent for residuals, left knee injury is denied. 


REMAND


A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a) (2017). If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

The Veteran is currently service-connected for residuals, left knee injury evaluated at 20 percent; scar, of left knee status post anterior cruciate ligament reconstruction associated with residuals, left knee injury, evaluated at 10 percent; and right knee strain associated with residuals, left knee injury, evaluated at 10 percent. The Veteran's combined rating is 50 percent; therefore, he does not satisfy the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2017) for a TDIU.

However, VA regulations provide that if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b). See also Fanning v. Brown, 4 Vet. App. 225 (1993). 

Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the TDIU claim or increased rating claim.

Thus, given the July 2016 and May 2017 VA examinations that reasonably raises the possibility that the Veteran cannot work due to his service-connected knee disability, the Board refers the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2017).

Accordingly, the case is REMANDED for the following action:

1. Complete any additional evidentiary development necessary to adjudicate a claim for a TDIU. 

2. Refer the TDIU claim to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

 3. Readjudicate the claim. If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LESLEY A. REIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


